The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21, [1995] People v Jordan, 44 AD3d 875 [2007], Iv denied 9 NY3d 1035 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminal sexual act in the first degree and unlawful imprisonment in the second degree beyond a reasonable doubt. Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; see also People v Danielson, 9 NY3d 342 [2007]).
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel, since the record as a whole demonstrates that he received meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v Wells, 1 AD3d 621 [2003]). Spolzino, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.